NUMBERS
                     13-15-00274-CR, 13-15-00275-CR,
                     13-15-00276-CR & 13-15-00277-CR

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


PATRICIA ANN CACERES,                                                    Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


              On appeal from the County Court at Law No. 2
                       of Victoria County, Texas.



                       MEMORANDUM OPINION
             Before Justices Rodriguez, Garza, and Longoria
                   Memorandum Opinion Per Curiam

      Appellant, Patricia Ann Caceres, attempts to appeal: (1) her conviction in trial

court cause number 2-101634 for theft, a class B misdemeanor, docketed as our cause

number 13-15-00274-CR; (2) her conviction in trial court cause number 2-103819 for
theft, a class B misdemeanor, docketed as our cause number 13-15-00275-CR; (3) her

conviction in trial court cause number 2-105175 for criminal trespass, a class B

misdemeanor, docketed as our cause number 13-15-00276-CR; and (4) her conviction in

trial court cause number 2-103049 for theft, a class B misdemeanor, docketed as our

cause number 13-15-00277-CR. The trial court has certified in each of these cases that

this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R.

APP. P. 25.2(a)(2). On June 26, 2015, this Court notified appellant’s counsel of the trial

court’s certifications and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certifications. On July 16, 2015, counsel filed a letter brief

with this Court.

       Counsel’s letter brief contends that appellant has a right to appeal these cases.

Counsel states that appellant entered plea agreements with the State in all four cases in

which she agreed to plead nolo contendere in exchange for suspended sentences with

community supervision and the payment of certain fines and court costs. The trial court

accepted the pleas in all four cases and followed the plea agreements. Counsel asserts

that appellant has indicated that her trial counsel told her, prior to entering her pleas, that

she would not be required to pay the monetary obligations of her probations in these

causes. Counsel asked trial counsel if that was true and he has denied making the

alleged representations to appellant. Counsel thus asserts that there is a fact issue, and

if appellant’s allegations are true, then her pleas of nolo contendere were not made freely


                                              2
and voluntarily as required by article 26.13 of the Texas Code of Criminal Procedure.

See TEX. CODE CRIM. PROC. ANN. art. 26.13 (West, Westlaw through Ch. 46 2015 R.S.).

       In a plea-bargained case, a defendant may appeal only those matters that were

raised by written motion and ruled on before trial or after obtaining the trial court's

permission to appeal. TEX. CODE CRIM. PROC. ANN. art 44.02 (West, Westlaw through

Ch. 46 2015 R.S.); TEX. R. APP. P. 25.2(a)(2).        An appeal must be dismissed if a

certification showing that the defendant has a right of appeal has not been made part of

the record. TEX. R. APP. P. 25.2(d).

       Here, in each cause, the trial court's certification is included in the record and

states that the case is a plea-bargained case and appellant has no right of appeal. See

TEX. R. APP. P. 25.2(a)(2). The record in each case supports the trial court's certification.

See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Counsel’s letter brief

suggests that appellant has the right to appeal and her certifications are incorrect because

her pleas were not voluntary. Appellant, however, cannot raise the voluntariness of her

pleas as an issue on direct appeal. See TEX. CODE CRIM. PROC. ANN. art. 44.02; Woods

v. State, 108 S.W.3d 314, 316 & n.6 (Tex. Crim. App. 2003); Cooper v. State, 45 S.W.3d
77, 77–82 (Tex. Crim. App. 2001); Escochea v. State, 139 S.W.3d 67, 75 (Tex. App.—

Corpus Christi 2004, no pet.); see also Guzman v. State, No. 01-15-00149-CR, 2015 WL
3884149, at *1 (Tex. App.—Houston [1st Dist.] June 23, 2015, no. pet. h.) (per curiam

mem. op., not designated for publication). Because appellant has no right of appeal, we

must dismiss these appeals.




                                             3
       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4; Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must

dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”). Accordingly, these appeals are DISMISSED.



                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of July, 2015.




                                             4